On motion for rehearing.
On motion for rehearing, appellee relies for error on alleged conflict with the case of Panhandle & S. F. Ry. Co. v. Napier, Tex.Civ.App., 90 S.W.2d 926, and other authorities of similar import.
In the Napier case, the El Paso Court of Civil Appeals reversed and remanded the' cause, and, at a subsequent trial, on evidence analogous to that in the instant case, the injured plaintiff again recovered judgment under the doctrine of discovered peril. On a second appeal (Tex.Civ.App., 117 S.W.2d 826), the judgment was affirmed, a writ of error granted, and since our original opinion in this case (October 12, 1940), the Supreme Court has reversed the judgment of the El Paso Court of Appeals and remanded the cause to the trial court, to enable the jury to make satisfactory answers to questions involving contributory negligence and for the trial court to correct suggested errors in submission ' of discovered peril (143 S.W.2d 754, 755).
In the reported case, our Supreme Court holds, that the elements of discovered peril were not present, and, because of the facts being so analogous to those in the instant case, we are impelled to quote the findings of fact and the law pronounced by the Supreme Court underlying the doctrine of discovered peril applicable thereto and, we think, equally controlling in this case. We are unable to appraise appellee’s alleged conflicting opinions.
The Supreme Court said:
“In our opinion, the evidence wholly fails to show that at the time defendant’s servants discovered the approach of plaintiff’s car they had any idea he was then in a position of danger; and further shows, without controversy, that no member of the crew knew that he was in a position' of peril or danger at any time prior to the time his car struck the engine. Plaintiff’s whole theory of discovered peril rests upon the assumption that as certain members of the crew saw the headlights of his car when it was approaching the railroad crossing, and while at a distance of more than one hundred feet from the crossing, they should have assumed that under the conditions he would probably drive his car in front of the engine or into the engine, and it was their duty to have prevented his doing so. The answer to this, it seems to us, is that this contention-merely suggests a failure to use. ordinary care, and does not in any sense make applicable the doctrine of discovered peril. It has long been settled that the doctrine of discovered peril does not arise unless and; until the perilous position of the injured party becomes actually known to the defendant. The mere duty to discover his position of danger under the circumstances will not raise the issue. The burden is on the plaintiff to establish that the defendant actually realized the perilous position of plaintiff in time to have avoided danger to him with exercise of ordinary care in the use of all means at hand. In the absence of actual discovery and the appreciation of the peril, the rule of discovered peril has no application.
“It has often been held that discovery of a car approaching a railroad crossing at a time when its occupant is not in danger, is within itself not sufficient to raise the issue. It is further held that the person causing the injury is not bound to anticipate negligent conduct on the part of the injured person, but has a right to rely upon the assumption that the driver of the car is in possession of his faculties and will be able to control his vehicle so as not to come into a position of peril. Ft. Worth & D. C. Railway Company v. Shetter, 94 Tex. 196, 59 S.W. 533; Galveston, H. & S. A. Railway Company v. Price, Tex.Com.App., 240 S.W. 524; Texas & P. Railway Company v. Breadow, 90 Tex. 26, 27, 36 S.W. 410; Texas & N. O. Railway Company v. Adams, Tex.Civ.App., 27 S.W.2d 331; Young v. Dallas Ry. & Terminal Co., Tex.Civ.App., 136 S.W.2d 915; Texas & P. Ry. Co. v. Foster, Tex. Civ.App., 58 S.W.2d 557.
“The whole basis of 'plaintiff’s contention in this instance is that the employees of the railway .company, when within about *966fifty feet of the railroad crossing, saw the lights of plaintiff’s car as he rounded the curve some distance from the crossing. This must have been at a time when he was more than one hundred feet from the crossing, because it seems to be undisputed that for a distance of one hundred feet from the crossing the highway was perfectly straight. The fireman testified that he first discovered the car when the lights shined directly in his face. As the fireman was a distance of some fifty feet from the crossing when this occurred, it necessarily' is true that the plaintiff’s car was still turning the curve and had not reached the straight portion of the highway. In all events, it appears from the evidence that when the members of the crew first discovered the approaching car it was a considerable distance from the crossing. Certainly at this time plaintiff was in no danger. There is not a scintilla of proof indicating that he would continue until he came in contact with the train, or any circumstance to indicate that he would go into a perilous position. Besides, plaintiff testifies he was driving his car at the rate of about twenty miles per hour, that it was in good condition, and that he could have stopped it within twenty feet. The engine was backing at a rate of seven to fourteen miles per hour. It is undisputed that plaintiff’s car struck the engine at a point fifty feet back of the end of the tender. As plaintiff could not have come into a perilous position until he reached approximately twenty feet of the engine, when it became too late for him to apply his brakes and prevent a collision, it is evident that the tender and engine necessarily entered the railroad crossing at a time when plaintiff was something like one hundred feet or more away. As plaintiff’s car struck the engine fifty feet frpm the end of the tender, and as plaintiff necessarily did not come into a position of peril until the tender had at least reached the center of the highway, there is absolutely nothing which the members of the crew could have done after plaintiff became in peril which would have prevented the accident. The whole contention and argument of plaintiff rests upon the assumption that defendant should and could have protected plaintiff from the dangerous situation before entering upon the highway.’ Aside from the fact, as was said in the case of Texas & Pacific Railway Company v. Foster, Tex.Civ.App., 58 S.W.2d 557, 560, that this ‘would, in ef-feet, require operators of trains to slow up or stop every time they saw an automobile approaching a railroad track in the manner of this one, and that quite without regard to its speed when discovered, or its proximity to the crossing,’ the fact remains that at all times before defendant’s engine ’ entered upon the crossing plaintiff was not in peril, and the employees had a right to assume that he would not in the exercise of due care come into a position of peril. As above suggested, plaintiff’s contentions at the most pertain merely to acts which would suggest a failure to exercise ordinary care, and have no relation whatever to the doctrine of discovered peril.”
It will be observed, from the disclosure in our original opinion, that the facts in the Napier case are analogous to the facts in the instant case, and the doctrine of discovered peril there applied by the Supreme Court, and in the cases cited, justify the conclusion reached by this Court.
Appellant’s motion for rehearing is overruled.